                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

HAILEE JACKSON, JORDEN ESTIS,                 )
and LINDSEY KINGSBERY, on                     )
behalf of themselves and all other            )          COLLECTIVE ACTION
similarly situated employees,                 )
                                              )
      Plaintiffs,                             )          Case No. ______________
                                              )
v.                                            )
                                              )          JURY DEMAND
HTDG, LLC d/b/a HONKY TONK                    )
CENTRAL,                                      )
                                              )
      Defendant.                              )

                       COLLECTIVE-ACTION COMPLAINT

      For their Collective-Action Complaint (“Complaint”) under the Fair Labor

Standards Act of 1938 (“FLSA”), 29 U.S.C. §§ 201–19, Title VII of the Civil Rights Act

of 1964 (“Title VII”), 42 U.S.C. §§ 2000e–2000e17, and the Tennessee Human Rights Act

(“THRA”), Tenn. Code Ann. §§ 4-21-101 to 4-21-408, against Defendant HTDG, LLC

(“Defendant” or “HTDG”), Plaintiffs Hailee Jackson, Jorden Estis, and Lindsey Kingsbery

(collectively, “Plaintiffs”), on behalf of themselves and all other similarly situated

employees, state as follows:

                                 I. INTRODUCTION

      1.     Plaintiffs file this collective action, on behalf of themselves and all similarly

situated employees, to remedy violations of the FLSA. This collective action seeks to

recover unpaid minimum wages and overtime compensation for Plaintiffs, as well as all

similarly situated current and former tipped employees who worked for HTDG within 3
years prior to the filing of this Complaint.

       2.     The Plaintiffs also seek to recover all damages due them for gender

discrimination and sexual harassment under the THRA.

                           II. JURISDICTION AND VENUE

       3.     This Court has subject-matter jurisdiction. Plaintiffs’ claims either arise

under the laws of the United States, 28 U.S.C. § 1331, or are “so related to [the federal]

claims . . . that they form part of the same case or controversy under Article III of the

United States Constitution,” id. § 1367(a).

       4.     This Court has personal jurisdiction over HTDG. Defendant does business

in this District, specifically in Nashville, Tennessee.

       5.     Venue is proper in this Court. A substantial part of the events giving rise to

this action occurred within this District, HTDG does business in this District, id. § 1391(b),

and the unlawful employment practices alleged were committed in this District, 42 U.S.C.

§ 2000e-5(f)(3).

       6.     Plaintiffs reserve the right to amend this Complaint to assert their claims for

gender discrimination and sexual harassment under Title VII. Each Plaintiff timely filed a

Charge of Discrimination with the U.S. Equal Employment Opportunity Commission

(“EEOC”) as to these claims. Once the EEOC issues them Notices of Suit Rights, Plaintiffs

will timely amend this Complaint to include their claims under Title VII.

                                       III. PARTIES

       7.     Hailee Jackson (“Jackson”) is an individual. She resides in Sumner County,

Tennessee. Plaintiffs attach Jackson’s written consent to join this action as Exhibit 1.


                                               2
       8.     Jorden Estis (“Estis”) is an individual. She resides in Davidson County,

Tennessee. Plaintiffs attach Estis’s written consent to join this action as Exhibit 2.

       9.     Lindsey Kingsbery (“Kingsbery”) is an individual. She resides in Wilson

County, Tennessee. Plaintiffs attach Kingsbery’s written consent to join this action as

Exhibit 3.

       10.    HTDG is a for-profit company, organized under the laws of Tennessee and

registered to do business in Tennessee.

       11.    HTDG owns and operates Honky Tonk Central, which is located at

329 Broadway, Nashville, Tennessee 37201.

       12.     Honky Tonk Central is a three-story bar, live-music venue, and restaurant

on Lower Broadway in Nashville, Tennessee.

       13.    HTDG’s registered agent for service of process in Tennessee is Steven J.

Meisner, 545 Mainstream Drive, Suite 101, Nashville, Tennessee 37228.

       14.    At all relevant times, Jackson was an employee of HTDG under the FLSA.

Id. § 203(e)(1).

       15.    At all relevant times, Estis was an employee of HTDG under the FLSA. Id.

       16.    At all relevant times, Kingsbery was an employee of HTDG under the FLSA.

Id.

       17.    At all relevant times, HTDG was Jackson’s employer under the FLSA. Id.

§ 203(d).

       18.    At all relevant times, HTDG was Estis’s employer under the FLSA. Id.

       19.    At all relevant times, HTDG was Kingsbery’s employer under the FLSA. Id.


                                              3
       20.    At all relevant times, HTDG maintained control, oversight, and direction

over Plaintiffs and all similarly situated tipped employees, including timekeeping, payroll,

tipping, and other employment practices that applied to them.

       21.    HTDG’s annual gross volume of business exceeds $500,000.                   Id.

§ 203(s)(A)(ii).

       22.    At all relevant times, Jackson was an employee of HTDG under Title VII.

42 U.S.C. § 2000e(f).

       23.    At all relevant times, Estis was an employee of HTDG under Title VII. Id.

       24.    At all relevant times, Kingsbery was an employee of HTDG under Title VII.

Id.

       25.    At all relevant times, HTDG was Jackson’s employer under Title VII. Id.

§ 2000e(b).

       26.    At all relevant times, HTDG was Estis’s employer under Title VII. Id.

       27.    At all relevant times, HTDG was Kingsbery’s employer under Title VII. Id.

       28.    At all relevant times, Jackson was an employee of HTDG under the THRA.

       29.    At all relevant times, Estis was an employee of HTDG under the THRA.

       30.    At all relevant times, Kingsbery was an employee of HTDG under the

THRA.

       31.    At all relevant times, HTDG was Jackson’s employer under the THRA.

Tenn. Code Ann. § 4-21-102(5).

       32.    At all relevant times, HTDG was Estis’s employer under the THRA. Id.




                                             4
       33.    At all relevant times, HTDG was Kingsbery’s employer under the THRA.

Id.

                   IV. COLLECTIVE-ACTION ALLEGATIONS

       34.    Plaintiffs bring this collective action under § 216(b) on behalf of themselves

and all similarly situated current and former tipped employees at HTDG.

       35.    On information and belief, there are dozens of current and former tipped

employees who are similarly situated to Plaintiffs and who HTDG denied minimum wages

and overtime compensation.

       36.    HTDG unlawfully required Plaintiffs, as well as other individuals employed

as tipped employees, to contribute their tips to invalid tip-sharing arrangements and shaved

hours worked off Plaintiffs’ recorded hours, denying them minimum wages for hours

worked under 40 in a workweek and overtime compensation for hours worked over 40 in

a workweek.

       37.    Plaintiffs seek to proceed collectively on Counts I and II of this Complaint

under § 216(b) on behalf of themselves and the following collective of persons: All

current and former tipped employees who worked for HTDG between

January 22, 2017, and the present (“Putative Collective”).

       38.    HTDG was aware or should have been aware that federal law required it to

pay Plaintiffs and the Putative Collective at least the applicable minimum wage for all

hours worked under 40.

       39.    HTDG was aware or should have been aware that federal law required it to

pay Plaintiffs and the Putative Collective an overtime premium of 1.5 times the regular rate


                                             5
of pay for all hours worked over 40.

       40.    HTDG was aware or should have been aware that federal law prohibited it

from requiring Plaintiffs and the Putative Collective to contribute their tips to invalid tip-

sharing arrangements.

       41.    HTDG applied the same unlawful policies and practices to all its tipped

employees.

       42.    The Putative Collective is readily identifiable and locatable within HTDG’s

business records.

       43.    The Putative Collective should be notified of and allowed to join this

collective action under § 216(b).

       44.    Unless the Court promptly issues notice to the Putative Collective, its

members will not be able to secure compensation that they are entitled to and that HTDG

has unlawfully withheld.

                                        V. FACTS

A.     FLSA Minimum-Wage and Overtime Violations

       45.    The tip-credit, minimum-wage, and overtime provisions of the FLSA all

apply to HTDG. 29 U.S.C. §§ 203(m), 206–07.

       46.    HTDG employs several kinds of tipped employees at Honky Tonk Central.

       47.    HTDG employs tipped employees as bartenders, bar leads, food runners, and

servers.

       48.    Job duties for bartenders at Honky Tonk Central include but are not limited

to greeting and serving customers at the bar and making drinks for servers to distribute to


                                              6
other customers.

       49.    Job duties for bar leads include but are not limited to the duties of bartenders,

as well as keeping a set of keys to Honky Tonk Central, counting the money in the safe,

and closing floors of Honky Tonk Central when appropriate.

       50.    Job duties for food runners include but are not limited to delivering

customers orders from the kitchen to customers.

       51.    Job duties for servers include but are not limited to greeting and serving

customers as tables, taking food and drink orders, entering orders into the computer system,

and delivering those orders to customers.

       52.    HTDG applies the same employment policies, practices, and procedures to

all its tipped employees, including policies, practices, and procedures regarding tipping,

minimum wages, and overtime compensation.

       53.    HTDG has a policy of paying all its tipped employees a direct, cash wage of

less than the federal minimum wage of $7.25 per hour.

       54.    HTDG has policy of taking a tip credit against its minimum-wage obligations

for all its tipped employees.

       55.    Because HTDG takes a tip credit under the FLSA for all its tipped employees,

federal law deems all HTDG’s tipped employees to be minimum-wage employees.

       56.    Jackson worked as a bartender for HTDG at Honky Tonk Central from

approximately March 2014 until March 2019.

       57.    HTDG paid Jackson a direct, cash wage of $2.13 per recorded hour when she

worked as a bartender.


                                              7
       58.    HTDG claimed the maximum tip credit of $5.12 per hour for every recorded

hour that Jackson worked as a bartender.

       59.    Estis worked as a bartender and a bar lead for HTDG at Honky Tonk Central

from approximately April 2016 until April 2019.

       60.    HTDG paid Estis a direct, cash wage of $2.13 per recorded hour when she

worked as a bartender.

       61.    HTDG claimed the maximum tip credit of $5.12 per hour for every recorded

hour that Estis worked as a bartender.

       62.    HTDG paid Estis a direct, cash wage of $6.00 per recorded hour when she

worked as a bar lead.

       63.    HTDG claimed a tip credit of $1.25 per hour for every recorded hour that

Estis worked as a bar lead.

       64.    Kingsbery worked as a bartender and a bar lead for HTDG at Honky Tonk

Central from approximately February 2012 until November 2018.

       65.    HTDG paid Kingsbery a direct, cash wage of $2.13 per recorded hour when

she worked as a bartender.

       66.    HTDG claimed the maximum tip credit of $5.12 per hour for every recorded

hour that Estis worked as a bartender.

       67.    HTDG paid Kingsbery a direct, cash wage of $6.00 per recorded hour when

she worked as a bar lead.

       68.    HTDG claimed a tip credit of $1.25 per hour for every recorded hour that

Estis worked as a bar lead.


                                           8
       69.    HTDG has a policy of requiring all its bartenders and bar leads to share their

tips with each other and with other tipped employees in mandatory tip-sharing

arrangements.

       70.    There is a separate, mandatory tip-sharing arrangement each night for each

of the three floors at Honky Tonk Central.

       71.    Servers, food runners, barbacks, and janitors (also known as “trash guys”)

participate in the tip-sharing arrangements with the bartenders and bar leads.

       72.    Servers share 3% of their alcohol sales with bartenders and bar leads as part

of the tip-sharing arrangements.

       73.    Bartenders and bar leads share 15% of their tips with barbacks and janitors

as part of the tip-sharing arrangements.

       74.    The servers, bartenders, and bar leads pay $5 per person to the food runners

as part of the tip-sharing arrangements.

       75.    After servers pay 3% of their alcohol sales into the tip-sharing arrangement

and bartenders and bar leads make their payments to food runners, barbacks, and janitors,

bartenders and bar leads split the remaining tip money in the tip-sharing arrangements

equally.

       76.    HTDG lets employees who do not qualify as tipped employees under the

FLSA, such as the janitor, participate in the tip-sharing arrangements.

       77.    Including the janitor in the tip-sharing arrangements disqualifies Defendant

from claiming a tip credit for its tipped employees.

       78.    HTDG required Plaintiffs and other similarly situated employees to pay for


                                             9
any cash shortages from their tips or personal funds.

       79.      Requiring tipped employees to pay for cash shortages out of their tips or

personal funds disqualifies Defendant from claiming a tip credit for its tipped employees.

       80.      The FLSA, as well as its implementing regulations, requires an employer

who claims a tip credit to provide certain information to its tipped employees before taking

a tip credit.

       81.      HTDG did not provide all the required information to its tipped employees

before claiming a tip credit for them.

       82.      HTDG’s failure to give its tipped employees notice of all the required

information disqualifies Defendant from claiming a tip credit for its tipped employees.

       83.      HTDG does not pay its tipped employees for all hours worked.

       84.      Tipped employees clock in when they arrive at work and clock out when they

leave work, recording all their hours worked.

       85.      HTDG deletes from its records hours its tipped employees work and record

in the timekeeping system

       86.      HTDG does not compensate its tipped employees for the deleted hours.

       87.      HTDG’s deletion of hours results in minimum wage and/or overtime pay

violations.

       88.      Considering HTDG’s deletion from the recorded hours of its tipped

employees, it does not pay the minimum cash wage of $2.13 per hour for recorded hours

worked and, therefore, cannot claim a tip credit.

       89.      HTDG also fails to pay the proper overtime premium for all hours worked


                                             10
over 40 in a workweek.

B.     FLSA Retaliation

       90.    In March 2019, one of Defendants’ managers, Frank Ficili (“Ficili”) blamed

Jackson for a shortage in her cash drawer.

       91.    Ficili accused Jackson of stealing money.

       92.    Defendants required Jackson to pay back the alleged shortage out of her tip

money.

       93.    Jackson informed Ficili that she did not steal money and complained about

having to pay for a shortage that she did not cause out of her tip money.

       94.    Because requiring tipped employees to pay for shortages out of their tip

money violates the FLSA, Jackson opposed an illegal pay practice when she complained

about paying for the shortage.

       95.    Jackson’s opposition to paying for the shortage was protected activity under

the FLSA.

       96.    HTDG fired Jackson at the end of March 2019 for opposing company

policies that violate the FLSA.

C.     Gender Discrimination and Sexual Harassment

       97.    At all relevant times, Defendant’s managers at Honky Tonk Central included

Jay Emery (“Emery”) and Ficili.

       98.    Emery supervised Jackson during her employment as a bartender at Honky

Tonk Central.

       99.    Ficili supervised Jackson during her employment as a bartender at Honky


                                             11
Tonk Central.

       100.   Emery supervised Estis during her employment as a bartender and bar lead

at Honky Tonk Central.

       101.   Ficili supervised Estis during her employment as a bartender and bar lead at

Honky Tonk Central.

       102.   Emery supervised Kingsbery during her employment as a bartender and bar

lead at Honky Tonk Central.

       103.   Ficili supervised Kingsbery during her employment as a bartender and bar

lead at Honky Tonk Central.

       104.   Emery supervised the Putative Class members during their employment with

Honky Tonk Central.

       105.   Ficili supervised the Putative Class members during their employment with

Honky Tonk Central.

       106.   Emery made derogatory and sexual comments to his female employees,

including Plaintiffs and the Putative Class members, daily.

       107.   Examples of Emery’s derogatory and sexual comments to his female

employees include, but are not limited to, the following:

              a.     Referring to his female employees as “dumb bitches”;

              b.     Asking Kingsbery if she was pregnant and if he could punch her in

       the stomach and then telling her to “tighten up”;

              c.     Asking female employees who had breast augmentations to show him

       their breasts so that he could compare the doctors’ work;


                                            12
              d.     Telling female employees to “show a little more” skin during private

       parties at Honky Tonk Central;

              e.     Telling female employees to stand in front of the camera when they

       changed clothes in the office at Honky Tonk Central;

              f.     Making comments to female employees like, “Y’all are women,” and

       “You’re stupid;” and

              g.     Making comments to female employees based on stereotypes about

       women allegedly not being good at counting and math.

       108.   Another female employee made a sexual harassment complaint against

Emery in 2012, because Emery touched her in an inappropriate manner while at work. On

information and belief, Defendant settled the sexual harassment complaint privately but

did not correct Emery’s discriminatory behavior.

       109.   Ficili made derogatory and sexual comments to his female employees,

including Plaintiffs and the Putative Class members, daily.

       110.   Examples of Ficili’s derogatory and sexual comments to his female

employees include, but are not limited to, the following:

              a.     Asking his female employees to let him take shots of alcohol off their

       bodies;

              b.     Asking Kingsbery and other female employees to kiss each other for

       his entertainment;

              c.     Asking Estis and her two roommates who all worked at Honky Tonk

       Central whether they engaged in lesbian sex acts together, whether they slept in the


                                            13
      same bed, whether they showered together, and whether they “kept it in the family”;

             d.       Telling female employees to “sex it up” by cutting their t-shirts and

      wearing push-up bras;

             e.       Telling Jackson to “pull [her] tits out more”; and

             f.       Making statements to female employees like, “Your ass looks good in

      those pants.”

      111.   Emery treated his similarly situated male employees better than his female

employees, because Emery did not make derogatory or sexual comments to his male

employees.

      112.   Ficili treated his similarly situated male employees better than his female

employees, because Ficili did not make derogatory or sexual comments to his male

employees.

                                        COUNT I
                             Failure to Pay Minimum Wages
                                      29 U.S.C. § 206

      113.   Plaintiffs incorporate by reference all prior allegations in this Complaint.

      114.   Plaintiffs the Putative Collective are entitled to be paid at least the applicable

minimum wage for all hours worked in a workweek.

      115.   HTDG employed Plaintiffs and the Putative Collective and failed to

compensate them for all time worked.

      116.   HTDG’s violations of the FLSA were willful, because they involve removing

hours worked from the time records of Plaintiffs and the Putative Collective.

      117.   HTDG did not meet all § 203(m)’s requirements for claiming a tip credit.


                                             14
Specifically, Defendant did not provide the required tip-credit notice to its tipped

employees; included non-tipped employees in its tip pools; did not allow its tipped

employees to retain all their tips; and did not pay its tipped employees at least $2.13 per

hour for all hours worked.

       118.   HTDG knew or should have known that its tip-sharing arrangement did not

meet the requirements of § 203(m).

       119.   HTDG’s violations of the FLSA were willful, because HTDG knew or

should have known that janitors are not tipped employees entitled to participate in a tip-

sharing arrangement.

       120.   HTDG’s willful FLSA violations extend the statute of limitations from two

years to three years.

       121.   HTDG has failed to make a good-faith effort to comply with the FLSA

regarding payment of minimum wages to Plaintiffs and the Putative Collective.

       122.   As a result of HTDG’s violations of the FLSA, Plaintiffs and the Putative

Collective suffered and continue to suffer damages, namely failing to receive all the

minimum wages earned during their employment.

       123.   In addition to unpaid minimum wages, HTDG owes Plaintiffs and the

Putative Collective liquidated damages in an amount equal to their unpaid overtime.

       124.   Plaintiffs and the Putative Collective are entitled to recovery of their

attorneys’ fees and costs.




                                            15
                                        COUNT II
                                  Failure to Pay Overtime
                                      29 U.S.C. § 207

       125.   Plaintiffs incorporate by reference all prior allegations in this Complaint.

       126.   Plaintiffs the Putative Collective are non-exempt employees entitled to be

paid overtime compensation at 1.5 times their regular hourly rates of pay for all hours

worked over 40 in a workweek.

       127.   HTDG employed Plaintiffs and the Putative Collective for workweeks longer

than 40 hours and failed to compensate them for all the time worked in excess of 40 hours

per week, at a rate of at least 1.5 times their regular hourly rate.

       128.   HTDG’s violations of the FLSA were willful.

       129.   HTDG’s willful FLSA violations extend the statute of limitations from two

years to three years.

       130.   HTDG has failed to make a good-faith effort to comply with the FLSA

regarding payment of overtime compensation to Plaintiffs and the Putative Collective.

       131.   As a result of HTDG’s violations of the FLSA, Plaintiffs and the Putative

Collective suffered and continue to suffer damages, namely failing to receive overtime

compensation earned during their employment.

       132.   In addition to unpaid overtime compensation, HTDG owes Plaintiffs and the

Putative Collective liquidated damages in an amount equal to their unpaid overtime.

       133.   Plaintiffs and the Putative Collective are entitled to recovery of their

attorneys’ fees and costs.




                                               16
                                     COUNT III
                            FLSA Retaliation against Jackson
                                 29 U.S.C. § 215(a)(3)

        134.   Plaintiffs incorporate by reference all prior allegations in this Complaint.

        135.   Jackson engaged in FLSA-protected activity, namely complaining to an

HTDG manager, Ficili, about bartenders being required to make up shortages out of their

tips.

        136.   HTDG at all relevant times knew that Jackson had engaged in FLSA-

protected activity.

        137.   HTDG took adverse actions against Jackson after learning that she had

engaged in FLSA-protected activity, namely falsely accusing Jackson of stealing and then

terminating her employment.

        138.   There is a causal connection between Jackson’s FLSA-protected activity and

the adverse employment actions that HTDG took against her.

        139.   HTDG’s retaliation caused Jackson damages, including compensatory

damages, back pay, front pay, interest, costs, and attorneys’ fees.

                                    COUNT IV
                               Gender Discrimination
                       Tenn. Code Ann. §§ 4-21-311(a), -401(a)(1)

        140.   Plaintiffs incorporate by reference all prior allegations in this Complaint.

        141.   Plaintiffs and the Putative Class members are women. At all relevant times,

they were and are members of a protected class.

        142.   Plaintiffs and the Putative Class members were at all relevant times qualified

for their positions.


                                              17
       143.   HTDG took adverse employment actions against Plaintiffs and the Putative

Class members.

       144.   HTDG treated Plaintiffs and the Putative Class members less favorably than

similarly situated male employees.

       145.   There is a causal connection between HTDG’s adverse actions and Plaintiffs’

and the Putative Class members’ sex.

       146.   HTDG’s gender discrimination caused Plaintiffs and the Putative Class

members damages, including compensatory damages, back pay, front pay, interest, costs,

and attorneys’ fees.

                                     COUNT V
                                 Sexual Harassment
                       Tenn. Code Ann. §§ 4-21-311(a), -401(a)(1)

       147.   Plaintiffs incorporate by reference all prior allegations in this Complaint.

       148.   Plaintiffs and the Putative Class members are women. At all relevant times,

they were and are members of a protected class.

       149.   Plaintiffs and the Putative Class Members were subjected to unwelcome

harassment by HTDG’s managerial employees, Emery and Ficili.

       150.   The harassment was based on Plaintiffs’ and the Putative Class members’

sex.

       151.   The harassment created a hostile work environment.

       152.   HTDG is vicariously liable for the sexual harassment.




                                             18
       153.   HTDG’s sexual harassment caused Plaintiffs and the Putative Class members

damages, including compensatory damages, back pay, front pay, interest, costs, and

attorneys’ fees

                              VII. PRAYER FOR RELIEF

       Based on the foregoing, Plaintiffs pray for the following relief from this Court:

       A.     Issuing process against HTDG and requiring it to answer within the period

provided by law;

       B.     Requiring HTDG to provide Plaintiffs the names, addresses, phone numbers,

and email addresses for the Putative Collective;

       C.     Permitting Plaintiffs to issue notice of this collective action to the Putative

Collective;

       D.     Giving the Putative Collective the opportunity to join this collective action

by filing written consents;

       E.     Awarding damages to Plaintiffs in the amount of their unpaid minimum

wages and overtime compensation, plus an equal amount of liquidated damages;

       F.     Awarding damages to all Putative Collective members who join this

collective action in the amount of their unpaid minimum wages and overtime

compensation, plus an equal amount of liquidated damages;

       G.     Awarding damages to Plaintiffs for the gender discrimination and sexual

harassment they suffered while working for HTDG;

       H.     Requiring HTDG to pay all attorneys’ fees Plaintiffs and the Putative

Collective incur to bring and to maintain this collective action;


                                             19
       I.     Requiring HTDG to pay the costs and expenses of this action;

       J.     Requiring HTDG to pay pre-judgment and post-judgment interest as

provided by law; and

       K.     Granting Plaintiffs and the Putative Collective such other, further, and

general relief to which they may be entitled.

                                     JURY DEMAND

       Plaintiffs demand a jury trial.

       Dated: January 22, 2020                  Respectfully submitted,

                                                /s/ Charles P. Yezbak, III
                                                Charles P. Yezbak, III (#018965)
                                                /s/ N. Chase Teeples
                                                N. Chase Teeples (#032400)
                                                YEZBAK LAW OFFICES PLLC
                                                2002 Richard Jones Road, Suite B-200
                                                Nashville, TN 37215
                                                Tel.: (615) 250-2000
                                                Fax: (615) 250-2020
                                                yezbak@yezbaklaw.com
                                                teeples@yezbaklaw.com

                                                Attorneys for Plaintiffs




                                            20
